IMPORTANT INFORMATION REGARDING THE FEDERATED FUNDS SUPPLEMENT TO STATEMENTS OF ADDITIONAL INFORMATION 1.Effective August, 2009, Maureen Lally-Green began serving as a Director/Trustee of the below-named funds and as a member of the Board of Directors/Trustees Nominating Committee. INDEPENDENT DIRECTORS/TRUSTEES BACKGROUND AND COMPENSATION Name Birth Date Positions Held with Fund/Trust/Corporation Date Service Began Principal Occupation(s) for Past Five Years, Other Directorships Held and Previous Position(s) Aggregate Compensation From Fund/Trust/ Corporation (past fiscal year) Total Compensation From Fund and Federated Fund Complex (past calendar year) Maureen Lally-Green Birth Date: July 5, 1949 DIRECTOR / TRUSTEE Began serving: August 2009 Principal Occupation: Director or Trustee of the Federated Fund Complex; Director, Office of Church Relations, Diocese of Pittsburgh; Adjunct professor of law, Duquesne University School of Law. Other Directorships Held: Director, Auberle; Trustee, St. Francis University; Director, Ireland Institute of Pittsburgh; Director, UPMC Mercy Hospital; Regent, St. Vincent Seminary; Director, Epilepsy Foundation of Western and Central Pennsylvania; Director, Saint Thomas More Society, Allegheny County. Previous Positions: Pennsylvania Superior Court Judge. $0 $0 2.For the below-named funds, please add the following for Maureen Lally-Green to the Board ownership table: BOARD OWNERSHIP OF SHARES IN THE FUND AND IN THE FEDERATED FAMILY OF INVESTMENT COMPANIES AS OF DECEMBER 31, 2008 Independent Board Member Name Dollar Range of Shares Owned in Fund Aggregate Dollar Range of Shares Owned in Federated Family of Investment Companies Maureen Lally-Green None None The Federated Funds include all of the following registrants (including any of their portfolios and/or share classes): Government Cash Series Municipal Cash Series Prime Cash Series Treasury Cash Series PORTFOLIOS OF CASH TRUST SERIES Treasury Cash Series II A PORTFOLIO OF CASH TRUST SERIES II Edward Jones Money Market Fund Federated Capital Appreciation Fund Federated Clover Mid Value Fund Federated Clover Small Value Fund Federated Clover Value Fund Federated InterContinental Fund Federated International Strategic Value Fund Federated Kaufmann Fund Federated Kaufmann Large Cap Fund Federated Kaufmann Small Cap Fund Federated Market Opportunity Fund Federated Mid Cap Growth Strategies Fund Federated Prudent Bear Fund Federated Strategic Value Fund PORTFOLIOS OF FEDERATED EQUITY FUNDS Federated Equity Income Fund, Inc. Federated Municipal Ultrashort Fund Federated Strategic Income Fund PORTFOLIOS OF FEDERATED FIXED INCOME SECURITIES, INC. Federated GNMA Trust Federated Government Income Securities, Inc. Federated High Income Bond Fund, Inc. Federated High Yield Trust Federated Max-Cap Index Fund Federated Mid-Cap Index Fund PORTFOLIOS OF FEDERATED INDEX TRUST Federated Income Trust Federated Capital Income Fund Federated Fund for U.S. Government Securities Federated Intermediate Corporate Bond Fund Federated Muni and Stock Advantage Fund Federated Prudent Global Income Fund Federated Real Return Bond Fund Federated Short-Term Income Fund PORTFOLIOS OF FEDERATED INCOME SECURITIES TRUST Federated Institutional High Yield Bond Fund A PORTFOLIO OF FEDERATED INSTITUTIONAL TRUST FederatedCapital Appreciation Fund II Federated Capital Income Fund II Federated Clover Value Fund II Federated Equity Income Fund II Federated Fund for U.S. Government Securities II Federated High Income Bond Fund II Federated International Equity Fund II Federated Kaufmann Fund II Federated Market Opportunity Fund II Federated Mid Cap Growth Strategies Fund II Federated Prime Money Fund II Federated Quality Bond Fund II PORTFOLIOS OF FEDERATED INSURANCE SERIES Federated Intermediate Government Fund, Inc. Federated International Bond Fund Federated International Equity Fund PORTFOLIOS OF FEDERATED INTERNATIONAL SERIES, INC. Federated Bond Fund A PORTFOLIO OF FEDERATED INVESTMENT SERIES FUNDS, INC. Federated Balanced Allocation Fund A PORTFOLIO OF FEDERATED MANAGED ALLOCATION PORTFOLIOS Federated Corporate Bond Strategy Portfolio Federated High Yield Strategy Portfolio FederatedInternational Bond Strategy Portfolio Federated Mortgage Strategy Portfolio PORTFOLIOS OF FEDERATED MANAGED POOL SERIES Federated Municipal Securities Fund, Inc. Federated Total Return Government Bond Fund Federated U.S. Government Securities Fund:1-3 Years Federated U.S. Government Securities Fund:2-5 Years Federated Short-Intermediate Duration Municipal Trust Federated Stock and Bond Fund Federated Mortgage Fund Federated Total Return Bond Fund Federated Ultrashort Bond Fund PORTFOLIOS OF FEDERATED TOTAL RETURN SERIES, INC. Federated International High Income Fund Federated International Leaders Fund Federated International Small-Mid Company Fund PORTFOLIOS OF FEDERATED WORLD INVESTMENT SERIES, INC. Federated Intermediate Municipal Trust A PORTFOLIO OF INTERMEDIATE MUNICIPAL TRUST Alabama Municipal Cash Trust Arizona Municipal Cash Trust Automated Government Cash reserves California Municipal Cash Trust Connecticut Municipal Cash Trust Federated Tax-Free Trust Florida Municipal Cash Trust Georgia Municipal Cash Trust Maryland Municipal Cash Trust Massachusetts Municipal Cash Trust Michigan Municipal Cash Trust Minnesota Municipal Cash Trust New Jersey Municipal Cash Trust New York Municipal Cash Trust North Carolina Municipal Cash Trust Ohio Municipal Cash Trust Pennsylvania Municipal Cash Trust Tax-Free Instruments Trust U.S.
